DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 9 and 10 of the U.S. Patent No. 11,192,622 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the combined subject matter of claims 9 and 10 of the reference patent anticipates claims 1 and 2 of the instant application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0032034 to Raptopoulos et al. (hereafter “Raptopoulos”) in view of He.
Regarding claims 1-5, and 8, Raptopoulos discloses (Fig. 2F) an unmanned aerial vehicle (260), comprising: a camera assembly (278) disposed at front lower bottom portion of a housing (270, 274) (of a second housing (270)), a heat generating device, and a heat dissipation structure in the housing (par. [0063] teaches that a cooling arrangement employing heat sinks, fans, etc. may be provided to cool the heat producing electronics of the unmanned aerial vehicle), wherein the housing includes a first housing (274) and a second housing (270) together forming a receiving space, the receiving space being configured to receive and fully accommodate the heat generating device, the heat dissipation device, and the heat dissipation fan (par. [0063] teaches that a cooling arrangement employing heat sinks, fans, etc. may be provided to cool the heat producing electronics of the unmanned aerial vehicle).
Raptopoulos does not disclose: that the housing comprising a first air inlet and a first air outlet; an alloy heat dissipation device fully accommodated in the housing and comprising a plurality of heat dissipation fins disposed in parallel with one another, wherein a heat dissipation air channel is formed between two adjacent heat dissipation fins, and wherein the heat dissipation air channel comprises a second air inlet and a second air outlet, the second air outlet being connected with the first air outlet; and a heat dissipation fan configured to provide a heat dissipation air flow to an inside space of the housing, wherein the heat dissipation fan is disposed inside the housing, and comprises a third air inlet and a third air outlet, the third air inlet being connected with the first air inlet and the third air outlet being connected with the second air inlet, wherein the first air inlet and the camera assembly are located on a same side of the housing and are disposed at a bottom lower side of the housing.
He discloses a heat dissipation structure (Fig. 1-3), comprising: a housing (5, 6) configured to receive a heat generating device (a “photovoltaic inverter”, par. [0020] of the English translation of record), the housing comprising a first air inlet (at the fan (2)) and a first air outlet (see annotated Fig. 1 and 2 below); an alloy (par. [0003], [0011], [0020], claim 7) heat dissipation device (1, 3, 4)  fully accommodated in the housing and comprising a plurality of heat dissipation fins (1) disposed in parallel with one another, wherein a heat dissipation air channel is formed between two adjacent heat dissipation fins, and wherein the heat dissipation air channel comprises a second air inlet and a second air outlet, the second air outlet being connected with the first air outlet; and a heat dissipation fan (2) configured to provide a heat dissipation air flow to an inside space of the housing, wherein the heat dissipation fan is disposed inside the housing, and comprises a third air inlet and a third air outlet, the third air inlet being connected with the first air inlet and the third air outlet being connected with the second air inlet (see annotated Fig. 1 and 2 below).
    PNG
    media_image1.png
    26
    49
    media_image1.png
    Greyscale

                                                                                                                    See next page →

    PNG
    media_image2.png
    745
    894
    media_image2.png
    Greyscale

Since inventions of He and Raptopoulos are from the same field of endeavor (cooling arrangements for electronic devices), the purpose of the cooling arrangement taught by He would be recognized in the invention of Raptopoulos.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the unmanned aerial vehicle of Raptopoulos with the cooling arrangement of He, so resulting combination would have the housing comprising a first air inlet and a first air outlet; an alloy heat dissipation device fully accommodated in the housing and comprising a plurality of heat dissipation fins disposed in parallel with one another, wherein a heat dissipation air channel is formed between two adjacent heat dissipation fins, and wherein the heat dissipation air channel comprises a second air inlet and a second air outlet, the second air outlet being connected with the first air outlet; and a heat dissipation fan configured to provide a heat dissipation air flow to an inside space of the housing, wherein the heat dissipation fan is disposed inside the housing, and comprises a third air inlet and a third air outlet, the third air inlet being connected with the first air inlet and the third air outlet being connected with the second air inlet, wherein the first air inlet and the camera assembly are located on a same side of the housing and are disposed at a bottom of the housing, as claimed, in order to achieve effective cooling of the unmanned aerial vehicle’s electronics. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, a proper positioning of the first air inlet and camera, including as claimed, would have been a result of a routine rearrangement of known components of the He-Raptopoulos combination, and therefore, would have been also obvious thing to do to a person of the ordinary skill in related arts before the effective filing date of the claimed invention, in order achieve the most effective cooling, space utilization, etc., while not exceeding targeted production costs of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 6 and 7, He discloses that the heat dissipation fan (2) includes a first fan housing and a second fan housing enclosing the first fan housing (see annotated Fig. 1 above), but does not disclose that the first fan housing includes an alloy housing and the second fan housing includes a plastic housing.
Since copper alloys and plastics have been notoriously known and widely used in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known material, including as claimed, for making of the first and second fan housings of He, in order to achieve desired electrical and mechanical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claims 9 and 10, He discloses the heat dissipation air channel comprises a first air channel and a second air channel, wherein each of the heat dissipation fins (1) comprises a first fin portion and a second fin portion, the first fin portion and the second fin portion being slantly disposed, and wherein two first fin portions of two adjacent heat dissipation fins form the first air channel, and two second fin portions of the two adjacent heat dissipation fins form the second air channel, wherein the heat dissipation air channel (1) comprises a third air channel located between the first air channel and the second air channel, wherein each of the heat dissipation fins comprises an arc-shaped transition portion connecting the first fin portion and the second fin portion, and wherein two arc-shaped transition portions of the two adjacent heat dissipation fins form the third air channel (see annotated Fig. 2  below).
                                                                                                                   See next page →


    PNG
    media_image3.png
    696
    1008
    media_image3.png
    Greyscale

Regarding claims 11 and 12, He discloses that the housing (5, 6) comprises two air outlet groups, each of the two air outlet groups comprises at least one first air outlet, and the two air outlet groups are disposed on two opposing sides of the housing, wherein the plurality of heat dissipation fins comprise two heat dissipation fin groups, and wherein heat dissipation air channels of the two heat dissipation fin groups are symmetrically disposed relative to the housing (see annotated Fig. 1 below).
                                                                                                                   See next page →

    PNG
    media_image4.png
    689
    981
    media_image4.png
    Greyscale

Regarding claims 13 and 14, He discloses a shielding cover (6) disposed between the heat generating device (a “photovoltaic inverter” inside (6), par. [0020] of the English translation of record), and the alloy (par. [0003], [0011], [0020], claim 7) heat dissipation device (1, 3, 4). Further, He teaches that the shielding cover (6) is an aluminum alloy shielding cover (par. [0020]), but does not disclose that the shielding cover (6) is a copper alloy shielding cover.
Since copper alloys have been notoriously known and widely used in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known material, including copper alloy as claimed, for making of the shielding cover of He, in order to achieve desired electrical and mechanical characteristics of the apparatus, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of He as applied to claim 13 above, and further in view of  US 2015/0362265 to Broido et al. (hereafter “Broido”).
Regarding claim 15,  Raptopoulos as modified by He discloses all as applied to claim 13 above, but that the heat conducting gels are provided between the shielding cover and the heat generating device and between the shielding cover and the alloy heat dissipation device.
Broido teaches conventionality of the heat conducting gels, pastes, and compounds used as thermal interface materials for improving thermal coupling between various components of the cooling arrangements for electronic devices (par. [0061]).
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the heat conducting gels as taught by Broido at any suitable location of the cooling arrangement of the Raptopoulos-He combination, including as claimed, in order to improve thermal coupling and cooling efficiency (Broido, par. [0061]). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, proper positioning of said gels would have been obvious thing to do to a person of the ordinary skill, since it has been held that rearranging parts of an invention (i.e., of the gels) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of He, as applied to claim 1 above, and further in view of US/6, 483, 902 to Stewart et al. (hereafter “Stewart”).
Regarding claims 16 and 17, Raptopoulos as modified by He discloses all as applied to claim 1 above, but that the wind blocking foams are disposed between the heat dissipation fan and the housing and between the alloy heat dissipation device and the housing and right above the third air outlet and between the heat dissipation fan and the housing.
Stewart teaches conventionality of wind blocking foams in the air cooling arrangement (Fig. 17, 18) for the benefits of achieving effective air sealing resulting in an air tight compartment (1525), (col. 21, ll. 26-32). Also, it’s a common knowledge that effective air sealing improves efficiency of the air cooled arrangement.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the wind blocking foams as taught by Stewart at any suitable location of the cooling arrangement of the Raptopoulos-He combination, including as claimed, in order to achieve effective air sealing resulting in an air tight compartment(s), thus enhancing overall cooling efficiency, (Stewart, col. 21, ll. 26-32). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, proper positioning of said air blocking foams would have been obvious thing to do to a person of the ordinary skill, since it has been held that rearranging parts of an invention (i.e., of the air blocking foams) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	

	Conclusion

The additional references made of record and not relied upon are considered pertinent to
Applicant's disclosure, because of the teachings of various cooling arrangements for electronics
devices. Furthermore, the Office directs the Applicant’s attention to the fact that CN 104812212
(cited in IDS in parent application) could have been also used for statutory rejection of the at least independent claim 1 (see Written Opinion of the International Searching Authority in PCT/CN2017 /090972, July 2011, of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835